department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-143932-05 cc ita b04 office_of_chief_counsel number info release date uil the honorable barbara boxer united_states senator montgomery street suite san francisco ca attention omar torres dear senator boxer i apologize for the delay in responding to your letter dated date on behalf of your constituent ------------------------- in effect he wants relief from the law taxing the attorneys’ fees portion of the proceeds received in settlement of a qui tam action against his former employer on date ------------- settled his case for dollar_figure and paid dollar_figure of the settlement proceeds for attorneys’ fees ----------------entire dollar_figure settlement is considered gross_income under sec_61 of the internal_revenue_code the code further his deduction for attorneys’ fees was subject_to the floor on itemized_deductions under sec_67 of the code and the overall_limitation_on_itemized_deductions in sec_68 of the code for alternative_minimum_tax amt purposes his attorneys’ fees were not deductible under sec_56 of the code despite the perceived harshness of the rule the supreme court confirmed the legal correctness of that result in commissioner v banks 125_sct_826 while banks was pending before the supreme court the congress amended sec_62 of the code to provide relief from the perceived harshness of the previous rule the american_jobs_creation_act_of_2004 added sec_62 of the code effectively exempting deductions for attorneys’ fees in unlawful_discrimination actions from the floor from the overall limit on itemized_deductions and from the amt disallowance taxpayers can now deduct all attorneys’ fees above-the-line for actions similar to --- ----------------case this amendment significantly reduces the net taxable_amount of many recoveries in banks however the supreme court noted that this provision did not aid the taxpayers before the court because the congress intended it to apply prospectively unfortunately ------------- received his settlement about three weeks before date the effective date of sec_62 of the code we do not have the authority to grant relief from that statutory cut-off only the congress can change the effective date to cover ----------------situation i hope this information was helpful if you have further questions please call me at --------------------- or ---------------------- identification_number ---------- --- at ----- --------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax and accounting
